Citation Nr: 0503771	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  00-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the hips.

2.  Entitlement to service connection for Type II diabetes 
mellitus.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  He also had a period of service with the Air 
National Guard (ANG) from December 1983 to June 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by Regional Offices 
(RO) of the Department of Veterans Affairs (VA).  In 
pertinent part, the Hartford, Connecticut, RO issued a rating 
decision in May 2000 denying a claim of entitlement to 
service connection for osteoarthritis of both hips.  In July 
2003, the Hartford RO denied a claim of entitlement to 
service connection for Type II diabetes mellitus.  

In November 2004, the veteran appeared and testified before a 
Veteran's Law Judge who has since retired.  To the extent 
that the hearing transcript was audible, the veteran 
clarified that he sought service connection for Type II 
diabetes mellitus on a direct service connection basis, 
rather than the secondary claim previously adjudicated by the 
RO.  The St. Petersburg, Florida, RO currently holds 
jurisdiction over the claims.

As discussed in more detail below, the Board finds that the 
veteran filed a notice of disagreement with the RO's denial 
of his claim for service connection for hemorrhoids, thereby 
initiating, but not perfecting, an appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

As noted in the Introduction, the veteran testified before 
the Board, via videoconference transmission, in November 
2004.  In December 2004, the Board notified the veteran that 
a substantial portion of his hearing was inaudible and could 
not be transcribed.  The veteran has elected to have another 
videoconference hearing.  Therefore, the case must be 
remanded for due process reasons.

A July 2003 rating decision, in part, denied service 
connection for hemorrhoids.  In February 2004, the veteran 
filed a notice of disagreement (NOD) with this denial, which 
is still pending.  It is proper to remand this claim because 
the veteran has not been provided a statement of the case 
(SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should undertake appropriate 
action to schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.  Notice should be sent to the 
appellant and to his representative in 
accordance with applicable regulations.

2.  Provide the veteran a statement of 
the case as to the issue of entitlement 
to service connection for hemorrhoids.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status. Kutscherousky v. West, 12 Vet. App. 
369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


